Exhibit 10.97
FORM OF
PERFORMANCE SHARE AND RESTRICTED STOCK AWARD AGREEMENT
UNDER THE 2007 EXECUTIVE INCENTIVE PLAN
THIS PERFORMANCE SHARE AND RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is
made and entered into as of the  _____  day of  _____ by and between CHROMCRAFT
REVINGTON, INC. (the “Company”), a Delaware corporation, and
                     (the “Employee”),
WITNESSETH:
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) has determined that the Employee should be
granted an award opportunity of performance shares under the Company’s 2007
Executive Incentive Plan, as currently or hereafter in effect (the “Plan”),
which shares, if earned would be converted into restricted stock of the Company;
and
WHEREAS, such performance shares and, if converted into restricted stock, such
shares of restricted common stock shall be subject to certain restrictions in
accordance with the Plan and this Agreement;
NOW, THEREFORE, in consideration of the foregoing premises, the award of
performance shares to the Employee, the respective covenants, agreements and
obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Employee hereby agree as follows:
Section 1. Award of Performance Shares. Subject to the terms and conditions of
the Plan and this Agreement, the Company hereby grants to the Employee an Award
of performance shares, the number of which shall be determined as set forth in
Exhibit A hereto and which shares shall be issued under the Plan and be subject
to and restricted in accordance with the Plan and this Agreement (the
“Performance Shares”). If earned, the Performance Shares shall be converted into
shares of restricted common stock of the Company (the “Restricted Stock”), which
Restricted Stock shall be issued under the Plan and be subject to and restricted
in accordance with the Plan and this Agreement.
Section 2. Award Date. The Award Date for the Award of Performance Shares is
 ________ .
Section 3. Earning of Performance Shares and Vesting of Restricted Stock. The
Performance Period, Performance Measure, performance targets, Award Rates,
manner of converting the Performance Shares into Restricted Stock and vesting
schedule relating to the shares of Restricted Stock are set forth in Exhibit A
to this Agreement. The Award of Performance Shares must be earned, as determined
by the Compensation Committee, in order for the Performance Shares to be
eligible to be converted into shares of Restricted Stock. The Compensation
Committee shall determine whether a performance target has been achieved and the
extent to which the Award of Performance Shares has been earned, and the
Committee’s determination shall be based on the Company’s audited financial
statements for the fiscal year ending December 31, ____ . If a performance
target is not achieved, then all of the Performance Shares shall be forfeited
and the Employee shall have no right or claim to such shares.

 

 



--------------------------------------------------------------------------------



 



If a performance target is achieved, the Award of Performance Shares shall be
earned by the Employee in accordance with the applicable Award Rate and
converted into Restricted Stock, subject to a vesting requirement for the
Restricted Stock based on the Employee’s continued employment with the Company
as set forth in Exhibit A. As shares of Restricted Stock become vested, they
shall be free of restriction, except as provided otherwise in the Plan or this
Agreement. If shares of Restricted Stock do not become vested, they shall be
forfeited and the Employee shall have no right or claim to such shares.
Notwithstanding the foregoing, with respect to shares of Restricted Stock being
treated as earned and vested, Section 10 of this Agreement shall control in the
event of a Change in Control or a termination of the Executive’s employment with
the Company upon his death, Disability or Retirement.
Section 4. Dividend, Voting and Other Rights. Prior to the time that any
Performance Shares shall have been earned and converted into Restricted Stock,
the Performance Shares shall not be issued or outstanding for any corporate
purposes and the Employee shall not have any rights as a stockholder of the
Company, including, but not limited to, not being entitled to (a) receive any
dividends or distributions, if any, with respect to the Performance Shares, (b)
exercise any voting rights with respect to the Performance Shares, or
(c) exercise or possess any other rights and attributes of ownership of common
stock of the Company by virtue of the Award of Performance Shares. If the
Performance Shares are earned and converted into shares of Restricted Stock,
such shares of Restricted Stock (unless and until such shares are forfeited)
shall be issued and outstanding for all corporate purposes and the Employee
shall be entitled during the vesting period of the Restricted Stock to
(x) receive all dividends and distributions, if any, paid with respect to the
unvested shares of Restricted Stock, (y) exercise all voting rights with respect
to the unvested shares of Restricted Stock, and (z) exercise and possess all
other rights and attributes of ownership with respect to the unvested shares of
Restricted Stock, except as provided otherwise in the Plan and this Agreement.
Section 5. Certain Agreements of the Employee. The Employee hereby understands
and agrees as follows:
(a) the Employee is a member of senior management of the Company;
(b) none of the Performance Shares and none of the shares of Restricted Stock,
if issued, will be registered or qualified by the Company under any federal or
state securities laws in reliance upon certain exemptions from registration or
qualification under such laws;
(c) because the shares of Restricted Stock, if issued, will not be registered or
qualified under any federal or state securities laws and because the Employee
may be deemed to be an affiliate of the Company under the federal securities
laws, such shares upon vesting will be subject to restrictions on resale and
transfer imposed by applicable federal and state law in addition to the
restrictions set forth in the Plan and this Agreement;
(d) he is (and his heirs, executors, administrators and representatives are)
bound by, and the Performance Shares are and the shares of Restricted Stock, if
issued, will be subject to, the terms, conditions and restrictions set forth in
the Plan, this Agreement, the Company’s Certificate of Incorporation and By-Laws
and applicable law (all as currently or hereafter in effect);

 

2



--------------------------------------------------------------------------------



 



(e) there is no obligation of the Company to have any shares of Restricted
Stock, if issued, to be listed, traded or quoted on any securities exchange or
on any quotation system or other established trading market;
(f) no representations, promises or commitments have been made to the Employee
relating to (i) the repurchase by the Company of any Performance Shares or any
shares of Restricted Stock, if issued, upon such Restricted Stock becoming
vested, or (ii) the amount of dividends or distributions, the percentage of
profit or the return on investment, if any, that he might expect to receive as a
result of the Award of the Performance Shares or the shares of Restricted Stock,
if issued (whether before or after any of such shares shall have become earned
or vested); and
(g) the Performance Shares and the shares of Restricted Stock, if issued, shall
be held by the Employee for his own account and not for another person and not
with a view to resale, distribution, subdivision or fractionalization of such
shares.
Section 6. Non-transferability. Except in the event of the Employee’s death and
then only in the manner set forth in the Plan, the Performance Shares (a) cannot
be sold, transferred, assigned, margined, encumbered, bequeathed, gifted,
alienated, hypothecated, pledged or otherwise disposed of, nor can a lien,
security interest or option be placed thereon, whether by operation of law,
whether voluntarily or involuntarily, or otherwise, and (b) are not subject to
execution, attachment or similar process or otherwise available to the creditors
of the Employee. Except in the event of the Employee’s death and then only in
the manner set forth in the Plan, if the Performance Shares are earned and
converted into shares of Restricted Stock, such shares of Restricted Stock
(unless and until such shares become vested or are forfeited) (y) cannot be
sold, transferred, assigned, margined, encumbered, bequeathed, gifted,
alienated, hypothecated, pledged or otherwise disposed of, nor can a lien,
security interest or option be placed thereon, whether by operation of law,
whether voluntarily or involuntarily, or otherwise, and (z) are not subject to
execution, attachment or similar process or otherwise available to the creditors
of the Employee. At such time as shares of Restricted Stock become vested, such
vested shares may be sold, transferred, bequeathed, gifted or otherwise disposed
of in accordance with applicable law and the requirements then in effect of the
principal securities exchange or market (or of any quotation system or other
established trading market) on which the Company’s shares of common stock are
then listed or traded, if any. Any attempted or purported sale, transfer,
disposition or other act in breach of or contrary to this Section shall be null
and void and of no force or effect whatsoever.

 

3



--------------------------------------------------------------------------------



 



Section 7. Issuance of Shares. Promptly following the execution of this
Agreement, the Company shall maintain the Performance Shares only in book-entry
form in the name of the Employee. If the Performance Shares are earned and
converted into shares of Restricted Stock, the Company shall promptly issue the
required number of shares of common stock of the Company, which shall be
restricted in accordance with the Plan and this Agreement. Until the time that
such shares of Restricted Stock become vested or are forfeited, (a) the Company
shall maintain the unvested shares only in book-entry form in the name of the
Employee, (b) the Company shall not issue any certificate representing any
unvested shares of Restricted Stock in the name or for the benefit of the
Employee, (c) the Employee shall not be entitled to hold any unvested shares in
“street name,” and (d) such unvested shares shall be outstanding for all
corporate purposes. Upon request by the Employee following the date on which
shares of Restricted Stock become vested, the Company shall release such vested
shares to the Employee and shall, in accordance with the instructions of the
Employee, either cause such shares to be placed in “street name” with a broker
designated by the Employee or issue a stock certificate representing such shares
in the name of the Employee with a legend in substantially the following form
imprinted thereon:
RESTRICTIONS ON TRANSFER
The securities represented by this Certificate have not been registered or
qualified under the Securities Act of 1933, as amended (the “Act”), the laws of
the State of Delaware or any other state securities laws and may not be sold,
transferred, gifted, pledged or otherwise disposed of in the absence of such
registration or qualification or an exemption therefrom under the Act and any
applicable state securities laws.
The securities represented by this Certificate are subject to the terms of a
Performance Share and Restricted Stock Award Agreement and the 2007 Executive
Incentive Plan of the Company, which contain restrictions on the sale, transfer,
gift, pledge and other disposition of, and other matters relating to, these
securities, copies of which agreement and plan are on file with the Secretary of
the Company.
Section 8. Income and Employment Tax Withholding. All applicable federal, state
and local income and employment taxes (and all interest and penalties thereon)
that arise or are imposed by virtue of the Performance Shares having been earned
and the shares of Restricted Stock having become vested shall be the
responsibility of and paid by the Employee. The Company shall have the right to
require payment to it of the taxes and other charges required by law to be
withheld as a result of the Performance Shares having been earned and the shares
of Restricted Stock having become vested. The Company also is hereby entitled,
and the Employee hereby authorizes the Company, to withhold shares of Restricted
Stock that have vested to satisfy any withholding tax liability of the Company.
For purposes of calculating applicable taxes, the value of the shares of
Restricted Stock shall be based upon the closing price of the Company’s common
stock, as quoted by the principal securities exchange or market on which the
Company’s common stock is then traded, on the date that the shares become vested
(or, if the Employee makes an election under Section 83(b) of the Internal
Revenue Code, on the date that shares of Restricted Stock are issued). If the
Company’s common stock is not listed, traded or quoted on any securities
exchange or on any quotation system or other established trading market on the
date that shares of Restricted Stock become vested, then the value of the shares
shall be the fair market value of such shares as determined by either the Board
of Directors or the Compensation Committee of the Company. The Company
understands and agrees that the Employee is entitled to make an election under
Section 83(b) of the Internal Revenue Code with respect to the Restricted Stock.

 

4



--------------------------------------------------------------------------------



 



Section 9. Employment; Certain Conflicts. In accordance with Section 14.1 of the
Plan, neither this Agreement nor the Award of Performance Shares or the shares
of Restricted Stock into which the Performance Shares may be converted
(a) constitutes an agreement, understanding or commitment relating to the
continued employment of the Employee by the Company, or (b) affects the
employment of the Employee by the Company, whether pursuant to an employment
agreement or as an employee-at-will. In the event of any conflict between the
Plan and this Agreement, then this Agreement shall control; provided, however,
that in the event that this Agreement is silent with respect to a particular
matter relating to the Performance Shares or the Restricted Stock, then the Plan
shall control with respect to such matter. In the event of any conflict between
this Agreement and an employment agreement, if any, between the Company and the
Employee, then this Agreement shall control.
Section 10. Effect of Change in Control or Termination of Employment. In the
event of a Change in Control (as defined in the Plan) or a Termination of
Service (as defined in the Plan), whether by the Company or the Employee,
whether with or without cause or good reason, whether upon disability,
retirement or death, or otherwise, all Performance Shares that have not yet been
earned and all shares of Restricted Stock that have not yet become vested or
that have become vested as of the time of such event shall be treated in
accordance with Section 3.6 of the Plan, except as expressly set forth below in
this Section 10.
(a) In the event of a Change in Control during the Performance Period, all
Performance Shares shall, immediately prior to the effectiveness of the Change
in Control, be treated as earned at the “target” Award Rate and be converted
into shares of Restricted Stock which shall, immediately upon conversion, become
fully vested. The Performance Shares so converted shall be converted into
Restricted Stock using the following conversion ratio: the number Performance
Shares earned divided by the closing price of the Company’s common stock (as
quoted by the principal securities exchange or market on which the Company’s
common stock is then traded) on the day which is twenty (20) trading days prior
to the effectiveness of a Change in Control; provided, however, that if the
Company’s common stock is not listed, traded or quoted on any securities
exchange or on any quotation system or other established trading market on such
day, then the denominator for the conversion ratio shall instead be the fair
market value of a share of common stock of the Company on the day immediately
preceding the effectiveness of the Change in Control, as determined by either
the Board of Directors or the Compensation Committee of the Company.
(b) In the event of a Termination of Service due to the death, Disability or
Retirement of the Employee during the Performance Period, the Performance Shares
shall be treated as earned only to the extent that a performance target is
ultimately achieved and then only on a prorated basis based upon the length of
time that the Employee was employed by the Company or an Affiliate of the
Company during the Performance Period. If any Performance Shares are so earned,
then they will be immediately converted into shares of common stock of the
Company, which shall not be Restricted Stock, using the following conversion
ratio: the number Performance Shares earned divided by the closing price of the
Company’s common stock (as quoted by the principal securities exchange or market
on which the Company’s common stock is then traded) on the last day of the
Performance Period; provided, however, that if the Company’s common stock is not
listed, traded or quoted on any securities exchange or on any quotation system
or other established trading market on such day, then the denominator for the
conversion ratio shall instead be the fair market value of a share of common
stock of the Company on the last day of the Performance Period, as determined by
either the Board of Directors or the Compensation Committee of the Company.

 

5



--------------------------------------------------------------------------------



 



Section 11. Miscellaneous.
(a) Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Company and the Employee and their respective heirs,
executors, representatives, successors and assigns; provided, however that
neither party may assign this Agreement without the prior written consent of the
other party hereto except that the Company may, without the consent of the
Employee, assign this Agreement in connection with any merger, consolidation,
share exchange, combination, sale of stock, sale of assets or other similar
transaction involving the Company or any transaction or series of transactions
constituting a Change in Control. In the event of any such permitted assignment
by the Company of this Agreement, all references to the “Company” shall
thereafter mean and refer to the successor or assignee of the Company.
(b) Waiver. Either party hereto may, by a writing signed by the waiving party,
waive the performance by the other party of any of the covenants or agreements
to be performed by such other party under this Agreement or any breach of or
noncompliance with any provision of this Agreement. The waiver by either party
hereto shall not operate or be construed as a continuing or subsequent waiver or
a waiver of any other or subsequent failure of performance, breach or
noncompliance hereunder. The failure or delay of either party at any time to
insist upon the strict performance of any provision of this Agreement or to
enforce its rights or remedies under this Agreement shall not be construed as a
waiver or relinquishment of the right to insist upon strict performance of such
provision, or to pursue any of its rights or remedies for any breach hereof, at
a future time.
(c) Amendment. This Agreement may be amended, modified or supplemented only by a
written agreement executed by both of the parties hereto.
(d) Headings. The headings in this Agreement have been inserted solely for ease
of reference and shall not be considered in the interpretation or construction
of this Agreement.
(e) Severability. In case any one or more of the provisions (or any portion
thereof) contained herein shall, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision or
provisions (or portion thereof) had never been contained herein.
(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute one and the same agreement.
(g) Construction. This Agreement shall be deemed to have been drafted by both
parties hereto. This Agreement shall be construed in accordance with the fair
meaning of its provisions and its language shall not be strictly construed
against, nor shall ambiguities be resolved against, either party.

 

6



--------------------------------------------------------------------------------



 



(h) Entire Agreement. This Agreement and the Plan constitute the entire
understanding and agreement (and supersede all other prior understandings,
commitments, representations and communications), whether oral or written,
between the parties hereto relating to the shares of Restricted Stock.
(i) Governing Law. Because the Company’s headquarters are in Indiana, this
Agreement shall be governed by and construed in accordance with the laws of the
State of Indiana, without reference to any choice of law provisions, principles
or rules thereof (whether of the State of Indiana or any other jurisdiction)
that would cause the application of any laws of any jurisdiction other than the
State of Indiana.
(j) Recitals; Exhibit. The recitals, premises and “Whereas” clauses contained on
page 1 of this Agreement, and Exhibit A attached to this Agreement, are
expressly incorporated into and made a part of this Agreement.
(k) Capitalized Terms. All capitalized terms used but not otherwise defined in
this Agreement or in Exhibit A shall have the same meaning ascribed to such
terms in the Plan.
(l) Review and Consultation. The Employee hereby understands and agrees that he
(i) has read and is familiar with this Agreement and the Plan, (ii) understands
the provisions and effects of this Agreement and the Plan, and (iii) has
consulted with such of his attorneys, accountants and other advisors as he has
deemed advisable prior to executing this Agreement. THE EMPLOYEE HEREBY FURTHER
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS NOT RECEIVED ANY ADVICE,
COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT OR THE PLAN FROM ANY
DIRECTOR, OFFICER OR OTHER EMPLOYEE OF, OR ANY ATTORNEY OR REPRESENTATIVE FOR,
THE COMPANY.
(m) Certain Approvals Required. Any amendment, modification or supplement of or
any waiver under this Agreement on behalf of the Company may be made and will be
effectual only upon the approval thereof by the Compensation Committee.
* * *
[Signature Page Follows this Page]

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Employee have entered into, executed and
delivered this Restricted Stock Award Agreement as of the day and year first
above written.

                  Signature of Employee
        CHROMCRAFT REVINGTON, INC.
      By:             Name:             Title:        

 

8